Citation Nr: 0817544	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-25 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
loss of use of a hand or foot.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from April 1963 to October 
1963 and from December 1964 to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 rating decision of the 
Winston-Salem, North Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran submitted additional evidence in support of his 
claim directly to the Board in March 2008.  A waiver of RO 
review of this evidence was received in April 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center.  The veteran will receive further notice if further 
action is required on his part.


REMAND


Loss of use of a hand or foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of balance, 
propulsion, etc., could be accomplished equally well by an 
amputation stump with prosthesis.  Extremely unfavorable 
complete ankylosis of the knee, or complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more, will constitute loss of 
use of the foot involved.  Complete paralysis of the external 
popliteal nerve (common peroneal) and consequent foot drop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve will be 
taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 
4.63. 

The veteran is service connected for post-traumatic stress 
disorder (PTSD) with pain disorder associated with both 
psychological factors and a general medical condition 
associated with lumbosacral strain with degenerative joint 
disease (DJD) and degenerative disc disease (DDD), evaluated 
as 100 percent disabling; the residuals of a total left hip 
arthroplasty, evaluated as 90 percent disabling; urinary 
incontinence associated with lumbosacral strain with DJD and 
DDD, evaluated as 60 percent disabling; lumbosacral strain 
with DJD and DDD, evaluated as 40 percent disabling; DJD and 
DDD of the cervical spine, evaluated as 30 percent disabling; 
post-traumatic DJD of the left knee, evaluated as 30 percent 
disabling; shortening of the left lower extremity due to 
fracture of the femur, evaluated as 20 percent disabling; and 
a scar as a residual of an appendectomy, scars from a 
laceration of the left hand, the residuals of a ganglion cyst 
of the left foot, and impotence associated with lumbosacral 
strain with DJD and DDD, each evaluated as zero percent 
disabling.  He has a combined evaluation of 100 percent 
disabling.  The veteran is also in receipt of special monthly 
compensation on account of loss of use of a creative organ 
and on account of the need for regular aid and attendance.  

Medical records show that the veteran has been found to have 
loss of use of the left upper and lower extremities.  The 
most recent diagnostic studies have been normal, and most 
recent examiners have apparently not been able to find an 
organic basis for the loss of use.  

The record does not contain an opinion as to whether the 
veteran has loss of use of a hand or foot as the result of 
the service connected PTSD with pain disorder and associated 
psychological factors.  Hence, an examination is necessary.  
38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the appeal is REMANDED for the following:

1.  The veteran should be provided a VA 
psychiatric or neurologic examination to 
determine whether he has loss of use of a 
hand or foot as a result of the service 
connected PTSD with pain disorder and 
associated psychologic factors.  The 
examiner(s) should review the claims 
folder and note such review in the 
examination report or in an addendum to 
the report.

The examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more)  
that there is current loss of use of a 
hand or foot that is a result of the 
service connected PTSD with pain disorder 
and associated psychologic factors. The 
examiner(s) should provide a rationale 
for the opinion(s).

Loss of use of a hand or foot exists when 
no effective function remains other than 
that which would be equally well served 
by an amputation stump at the site of 
election below knee with use of a 
suitable prosthetic appliance.

2.  If any benefits sought on appeal 
remains denied, a supplemental statement 
of the case should be issued before the 
case is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




